PER CURIAM.
Darryl Q. McDuffie pled guilty, pursuant to a written plea agreement, to possession of a firearm by a convicted felon, 18 U.S.C .A. § 922(g) (West 2000), and passing counterfeit currency in violation of 18 U.S.C. § 472 (1994). McDuffie received an enhanced sentence as an armed career criminal under 18 U.S.C. § 924(e) (1994). He appeals, claiming his sentence should be vacated in light of the Supreme Court’s recent opinion in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). We conclude Apprendi does not affect McDuffie’s sentence for being an armed career criminal.
Accordingly, we affirm McDuffie’s conviction and sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.